Citation Nr: 1131898	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a tail bone disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability with nerve impingement.


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1944 to August 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board denied the Veteran's claims in a decision dated in November 2008.

By way of a June 2010 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside and remanded a portion of the November 2008 Board decision that had denied the Veteran's claim for service connection for a tail bone disability, a right hip disability with nerve impingement, and a right shoulder disability.  (In its 2010 Memorandum decision, the Court affirmed the Board's denial of a claim for service connection for a left ear disability).

The Veteran's previously appointed representative withdrew his representation in February 2011.


FINDING OF FACT

The Veteran died on June [redacted], 2011.


CONCLUSION OF LAW

Because of the death of the appellant, the Board no longer has jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died after the Court vacated and remanded the portion of the Board's 2008 decision that had denied his claims for service connection for a tail bone disability, a right hip disability, and a right shoulder disability.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal before the Board on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

The Board's dismissal of this appeal does not per se affect the right of an eligible person to file a request to be substituted as an appellant for purposes of processing the claim to completion.  However, such a request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are finalized, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the title page of this decision).  


      (Continued on Next Page)



ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


